(REAL LOGO) [v42681v4268102.gif]
Exhibit 10.2
RealNetworks, Inc. Executive Compensation Program –MBO Plan Document
Objective of the Plan
The objective of the RealNetworks’ FY 2008 Executive MBO Incentive Plan is to
reward business leaders for their contribution to the Company’s success and
ensure market competitiveness as we work to attract and retain executive-level
talent. RealNetworks has adopted this plan to reward high performance consistent
with our core business objectives.
Effective Date
The effective date of this Plan is January 1, 2008 – December 31, 2008.
Target Goals
Target goals for the plan will be based upon Revenue and EBITDA plan goals for
the fiscal year.
Semi-annual assessment of goal attainment will be completed after the close of
the six month period. Corresponding payout based on goal attainment will
typically occur 30 to 45 days after the close of the six month period.

                                                              Corporate  
Divisional   BU   Sales     Exec Level   Revenue   EBITDA   Revenue   EBITDA  
Revenue   Revenue   Discretionary
Corp Leader
    50.0 %     50.0 %                                        
Sr Divisional Leader
    25.0 %     25.0 %     25.0 %     25.0 %                        
BU Leader
    12.5 %     12.5 %             37.5 %     37.5 %                
Divisional Leader
    12.5 %     12.5 %     37.5 %     37.5 %                        
Sales Leader
    10.0 %     10.0 %                             80.0 %        
Finance Leader
                                                    100.0 %

MBO Payout Mechanics
Revenue:

  •   Revenue – in order to maintain consistent revenue growth year over year,
performance under 90% of the revenue target goal will not be rewarded.

                                      Example Attainment   Incentive Payout  
Actual Attainment   Actual Payout
< 90%
  No Payout     75%     No Payout
90% - 100%
    40% - 100 %     98%       88%  
>100% - 110%
  Up to 160%     110%       160%  

EBITDA:

  •   EBITDA attainment will be paid out linearly to a maximum of 160% for
profitable units. There is no threshold for payout except in rare instances
where the EBITDA target is a negative number. In order for the payout to exceed
100% corresponding revenue attainment must be greater than 100%.

  o   EBITDA targets set at a negative number require setting a reverse
attainment percentage to ensure that performance against goal is appropriately
measured.     o   Performance that results in progress towards shrinking the
loss will be rewarded. A maximum loss will also be established during the target
phase beyond which there will be no payout.

Positive EBITDA Target Example

                                      Example Attainment   Incentive Payout  
Actual Attainment   Actual Payout
0 - 100%
    0-100%       89.50%       89.50%  
>100% -160%
  Up to 160%*     130%       130%*  

 

*   EBITDA payout is capped at 100% unless revenue attainment is at or above
100% of target.

1 of 2



--------------------------------------------------------------------------------



 



(REAL LOGO) [v42681v4268102.gif]
Negative EBITDA Target Example

                              Example Attainment   Incentive Payout   Actual
Attainment   Actual Payout
<50%
  No Payout     49.5%     No Payout
50% - 100%
  0-100%     98%       98%  

Terms and Conditions

  •   MBO calculations are completed and payments are made every six months with
payout timing approximately 30 – 45 days after the close of the six month
period. In all circumstances, any payouts that are earned in the plan year will
be paid by March 15, 2009, at the latest.     •   You must be in an eligible
position on the first and last day of the quarter to participate in the MBO
program for that quarter.     •   Salary, eligible position changes and/or
transfers from one eligible group to another within a quarter will be based on
salary and change at the beginning of the quarter. Changes after the first day
of the quarter will be reflected in the next quarter.     •   In order to
receive a payout from the plan you must be on the company’s payroll as of the
last day of each six month period and on the company’s payroll as of the date
the award is paid, subject to the following. If your employment terminates due
to your total and permanent disability or death, you or your estate, still may
be eligible to receive any payout that otherwise was earned. If the Company
terminates your employment other than for cause, you may also be eligible to
receive any payout that was otherwise earned.     •   Notwithstanding any other
provision of the plan the Compensation Committee, in its sole discretion, may
increase, reduce or eliminate a participant’s award at any time before it is
paid, whether or not calculated on the basis of pre-established performance
goals or formulas.     •   The Compensation Committee has all power and
discretion to interpret and administer the Plan, including (but not limited to)
the power to determine who is eligible for the Plan and the size of any payouts.
    •   The compensation Committee may delegate all or any part of its powers
under the Plan to the company’s CEO and SVP HR, except that the CEO and SVP HR
may not administer the Plan with respect to participants who are executive
officers of the company. (For this purpose, an individual will be considered an
executive officer of the company if his or her role at the company falls within
the definition of “officer” under Rule 16a-1(f) promulgated under the Securities
Exchange Act of 1934, as amended.)     •   The Compensation Committee reserves
the right to adjust targets/measurements based on acquisition or disposition of
businesses/assets.

2 of 2